Title: To Benjamin Franklin from Sartine, 13 February 1779
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: Franklin, Benjamin


a Versailles le 13. fev. 1779.
Le S. Cher. [Sieur Chevalier] Bernard de Marigny, Monsieur, qui vous a écrit la lettre que vous me renvoyez est un Officier qui jouit d’une tres bonne Reputation et votre recommandation en sa faveur ne peut qu’ajouter au desir que j’ai de lui procurer les graces dont ses services sont susceptibles.
J’ai l’honneur d’etre avec une parfaite consideration, Monsieur, Votre tres humble et tres obeissant Serviteur
(signé) De Sartine
M. Franklin.
